By the Court—Moncrief, J.
An order of arrest which directs the Sheriff “forthwith to arrest the defendants (and hold them to bail in a specified sum,) and to return the order to Barney, Butler & Parsons, plaintiffs’ Attorneys, at then office, Ho. Ill Broadway, Hew York, within five days after the arrest of said defendants,’’ satisfies the requirements of section 183 of the Code.
Upon the merits, I think it is abundantly shown that the transaction in question was “the unlawful neglect and *698refusal of the defendants to pay over and account for moneys received by them in the course of their employment as brokers.
The order made at Special Term must be affirmed.